UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: February 28, 2009 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to Commission file number: 333-143931 Geeks On Call Holdings, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware 20-8097265 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 814 Kempsville Road Suite 106 23502 Norfolk, VA (Address of Principal Executive Offices) (Zip code) (757) 466-3448 (Registrant’s Telephone Number, Including Area Code) (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES [X] NO [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer [] Accelerated Filer [] Non-Accelerated Filer [] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES [] NO [X] As of May 15, 2009, 23,583,447 shares of common stock, $0.001 par value per share, of the issuer were outstanding. Forward Looking Statements This quarterly report on Form 10-Q may contain so-called “forward-looking statements,” all of which are subject to risks and uncertainties. Forward-looking statements can be identified by the use of words such as “expects,” “plans,” “will,” “forecasts,” “projects,” “intends,” “estimates,” and other words of similar meaning. One can identify them by the fact that they do not relate strictly to historical or current facts. These statements are likely to address our growth strategy, financial results, ability to raise additional capital and product and development programs. One must carefully consider any such statement and should understand that many factors could cause actual results to differ from our forward looking statements. These factors may include inaccurate assumptions and a broad variety of other risks and uncertainties, including some that are known and some that are not. No forward looking statement can be guaranteed and actual future results may vary materially. Information regarding market and industry statistics contained in this quarterly report on Form 10-Q is included based on information available to us that we believe is accurate. It is generally based on industry and other publications that are not produced for purposes of securities offerings or economic analysis. We have not reviewed or included data from all sources, and cannot assure investors of the accuracy or completeness of the data included in this quarterly report of Form 10-Q. Forecasts and other forward-looking information obtained from these sources are subject to the same qualifications and the additional uncertainties accompanying any estimates of future market size, revenue and market acceptance of products and services. We do not assume any obligation to update any forward-looking statement. As a result, investors should not place undue reliance on these forward-looking statements. The forward-looking statements included in this quarterly report on Form 10-Q are made only as of the date of this quarterly report on Form10-Q. We do not intend, and do not assume any obligation to, update these forward looking statements, except as required by law. GEEKS ON CALL HOLDINGS, INC. TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements F-1 Condensed Consolidated Balance Sheets as of February 28, 2009 (unaudited) and August 31, 2008 F-1 Condensed Consolidated Statements of Operations for the Three and Six Months Ended February 28, 2009 and February 29, 2008 (unaudited) F-2 Condensed Consolidated Statements of Stockholders’ Deficit for the Year Ended August 31, 2008 and Six Months Ended February 28, 2009 (unaudited) F-3 Condensed Consolidated Statements of Cash Flows for the Six Months Ended February 28, 2009 and February 29, 2008 (unaudited) F-5 Notes to Condensed Consolidated Financial Statements (unaudited) F-6 to F-28 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 1 Item 4T. Controls and Procedures 11 PART II. OTHER INFORMATION Item 1. Legal Proceedings 12 Item 1A. Risk Factors 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 12 Item 3 Defaults upon Senior Securities 13 Item 4. Submission of Matters to a Vote of Security Holders 13 Item 5. Other Information 13 Item 6. Exhibits 13 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS GEEKS ON CALL HOLDINGS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS February 28,2009 August 31,2008 (unaudited) ASSETS Current assets: Cash and cash equivalents $ 21,640 $ 177,499 Accounts receivable, net of allowance for doubtful accounts of $147,657 and $23,601, respectively 141,824 146,707 Notes receivable, current portion, net of allowance for doubtful accounts of $8,884 and $48,320, respectively 74,941 63,429 Lease receivable, current portion 2,731 19,119 Financing costs, net of accumulated amortization of $183,113 283,377 — Prepaid expenses and other current assets 527,315 344,808 Total current assets 1,051,828 751,562 Property and equipment, net 608,813 731,306 Other assets: Deposits 2,034 2,034 Notes receivable, long term portion, net of allowance for doubtful accounts of $68,360 and $0, respectively 166,187 253,754 Customer lists, net of accumulated amortization of $35,542 and $21,458, respectively 69,958 84,042 Trademarks, net of accumulated amortization of $7,166 and $6,689, respectively 7,167 7,644 Total other assets 245,346 347,474 Total Assets $ 1,905,987 $ 1,830,342 LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Accounts payable and accrued liabilities $ 2,510,307 $ 2,155,192 Line of credit 467,520 200,000 Notes payable, current portion 454,510 449,959 Notes payable, related parties 191,000 — Obligation under capital lease, current portion 26,955 69,505 Deferred franchise and initial advertising fees 78,317 70,026 Other deferred liabilities, current portion 7,525 7,525 Total current liabilities 3,736,134 2,952,207 Long-term liabilities: Note payable, long term portion 62,295 88,129 Other deferred liabilities 66,179 71,130 Total liabilities 3,864,608 3,111,466 STOCKHOLDERS’ DEFICIT Preferred stock, par value $0.001; authorized 10,000,000 shares, none issued and outstanding — — Common stock, par value of $0.001; authorized 100,000,000 shares; issued and outstanding as of February 28, 2009 and August 31, 2008: 23,327,374 and 14,152,500 shares, respectively 23,327 14,153 Common stock subscription — — Additional paid-in capital 10,693,186 9,109,354 Accumulated deficit (12,675,134 ) (10,404,631 ) Total stockholders’ deficit (1,958,621 ) (1,281,124 ) Total Liabilities and Stockholders’ Deficit $ 1,905,987 $ 1,830,342 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements F-1 GEEKS ON CALL HOLDINGS, INC.CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS(unaudited) Three months ended Six months ended February 28,2009 February 29,2008 February 28,2009 February 29,2008 REVENUES: Franchise, area developer and initial advertising and marketing fees $ 208,795 $ 141,055 $ 446,930 $ 403,865 Royalties and advertising and marketing fees 668,961 1,259,378 1,413,548 2,576,579 Other 9,109 10,630 21,617 35,690 Total revenue 886,865 1,411,063 1,882,095 3,016,134 OPERATING EXPENSES: Selling, general and administrative expenses 1,532,619 1,688,374 3,278,518 2,666,395 Advertising and marketing expense 180,291 873,622 523,416 1,872,321 Depreciation and amortization 66,842 37,150 136,200 73,536 Total operating expenses 1,779,752 2,599,146 3,938,134 4,612,252 Loss from operations (892,887 ) (1,188,083 ) (2,056,039 ) (1,596,118 ) Other income (expense): Other income (expense) (6,504 ) 4,275 (1,200 ) 4,275 Dividends on mandatory redeemable preferred stock — 10,862 — (6,340 ) Interest income (expense), net (199,270 ) (364 ) (213,264 ) 55 Net loss before provision for income taxes (1,098,661 ) (1,173,310 ) (2,270,503 ) (1,598,128 ) Income taxes (benefit) — NET LOSS (1,098,661 ) (1,173,310 ) (2,270,503 ) (1,598,128 ) Preferred stock dividend — 9,199 — 68,992 NET LOSS AVAILABLE TO COMMON STOCKHOLDERS $ (1,098,661 ) $ (1,182,509 ) $ (2,270,503 ) $ (1,667,120 ) Loss per shares, basic and diluted $ (0.06 ) $ (0.16 ) $ (0.13 ) $ (0.28 ) Weighted average number of common shares outstanding, basic and diluted 19,108,965 7,370,627 16,820,574 6,038,933 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements F-2 GEEKS ON CALL HOLDINGS, INC.CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ DEFICITYEAR ENDED
